Citation Nr: 0945395	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  95-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1994, for the award of service connection for posttraumatic 
stress disorder (PTSD), to include on the basis that the 
notification to the Veteran of a May 1989 rating decision 
that denied service connection for PTSD was deficient.

2.  Entitlement to an initial disability rating greater than 
50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  The claims folder has since been transferred to 
the RO in St. Petersburg, Florida.

The Board notes that the Veteran's July 1999 VA Form 9 
included a request for a Travel Board hearing.  However, a 
report of contact with the Veteran's representative dated in 
March 2001 indicated that the Veteran wanted to cancel her 
hearing request.  Therefore, her hearing request is 
withdrawn.  38 C.F.R. § 20.704.

In an August 2001 decision, the Board denied each of the 
above claims.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2002 Order, the Court vacated the Board's 
decision with respect to that decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (JMR).

In March 2003, the Board issued a decision in which it denied 
an earlier effective date for service connection for PTSD.  
After the Veteran filed a Motion for Reconsideration, the 
Board issued an order in July 2003 in which it vacated its 
March 2003 decision.

In July 2003, the Board also remanded the issues on appeal to 
comply with all notice and duty-to-assist provisions, to 
afford the Veteran appropriate examinations of her PTSD, and 
to consider the theory that the Veteran's notification was 
deficient regarding the reasons for the May 1989 rating 
decision that denied service connection for PTSD.

In a decision dated November 2006, the Board denied the 
claims listed on the title page.  The Veteran appealed this 
decision to the Court.  In a Memorandum Decision dated 
September 2008, the Court vacated the Board's November 2006 
decision and remanded the claim for consideration of 
additional issues.


FINDINGS OF FACT

1.  An unappealed May 1989 RO rating decision denied service 
connection for PTSD on the basis that there was no verified 
inservice stressor.

2.  A June 1989 RO notice letter advised the Veteran of its 
decision (her claim of service connection for PTSD and a 
nervous condition had been denied), the reason for the 
decision (the evidence did not establish service connection), 
and her rights to appeal that determination.

3.  The law extant in 1989 did not identify the level of 
specificity required in a notice letter regarding the reasons 
for denial of a claim of benefits, and the RO's 
interpretation of the notice specificity requirements is 
entitled to administrative deference. 

4.  The Veteran's statements and testimony of record 
establishes that the Veteran had actual notice in 1989 that 
the RO denied her PTSD claim on the basis of the 
insufficiency of stressor.

5.  On October 28, 1994, the RO received the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.

6.  From June 1989 until October 28, 1994, neither a formal 
nor an informal communication in writing was received from 
the Veteran requesting that her claim for service connection 
for a psychiatric disorder, to include PTSD, be reopened.

7.  Most of the Veteran's social and industrial impairment is 
due to her personality disorder with histrionic and 
borderline traits.

8.  The Veteran's PTSD, standing alone, has been no more than 
moderately disabling with psychoneurotic symptoms not 
reducing reliability, flexibility, and efficiency to the 
point of severe impairment of social and industrial 
adaptability; or occupational and social impairment resulting 
in deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 
1994, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.1, 3.103, 3.155, 3.159, 3.157, 
3.400 (2009).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.132, Diagnostic Code (DC) 9411 (in effect before and 
after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date for the 
Award of Service Connection for PTSD

The RO granted service connection for PTSD, effective October 
28, 1994.  The Veteran now claims that she is entitled to an 
effective date earlier than October 28, 1994, for that award.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 
38 U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§ 3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a).  Any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Such an 
informal claim must identify the benefit sought.  An 
"application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

In this case, the Veteran first filed a claim for service 
connection for a psychiatric disorder, to include PTSD, in 
1988.  A May 1989 RO rating decision addressed multiple 
claims, including a claim of service connection for PTSD on 
the basis that there was no objective evidence of an 
inservice stressor to support a PTSD diagnosis.  The RO also 
denied a claim of service connection for passive-aggressive 
personality disorder.

By letter dated June 6, 1989, the RO notified the Veteran 
that it could not grant the Veteran's claim for payment of 
disability benefits.  In this respect, the Veteran was 
notified that her service-connected conditions of a right 
knee disorder and back strain were rated as less than 10 
percent disabling.  The letter also notified the Veteran as 
follows:

THE EVIDENCE DOES NOT ESTABLISH SERVICE 
CONNECTION FOR THE FOLLOWING:
RIGHT FOOT INJURY
PTSD
NERVOUS CONDITION

Notably, the June 1989 RO letter provided the Veteran notice 
of her appellate rights on the reverse side of the letter.  
The document, however, does not reflect whether the May 1989 
rating decision was enclosed with the mailing.

On June 15, 1989, the RO received a telephone call from the 
Veteran's congressional representative's office.  The 
substance of the phone call was memorialized as follows:

Decision 6-6-89 -
2 0% disabilities
Code 8 9411

On September 20, 1989, the RO received another telephone call 
from the Veteran's congressional representative's office.  
The substance of the phone call was memorialized as follows:

Vet - 0%, 2 conditions
PTSD not S/C

On September 22, 1989, the Veteran's accredited 
representative filed a claim for an increased rating for 
service-connected disability.

On October 27, 1989, the Veteran's accredited representative 
filed a Notice of Disagreement with the RO's May 1989 
decision with respect to the disability ratings assigned for 
her right knee and low back conditions.

In November 1989, the RO issued a Statement of the Case on 
the issues of an initial rating for the service-connected 
right knee and low back disabilities.  The Veteran did not 
appeal this decision.

In June 1993, the Veteran filed a claim for an increased 
rating for service-connected right knee and low back 
disabilities.  At that time, she noted that lack of funds 
prevented her from perfecting an appeal with the prior 
decision involving the right knee and low back disabilities.

On October 28, 1994, the Veteran requested, and subsequently 
received, a copy of her entire claims folder.  The Veteran 
also submitted a claim of service connection for depression 
secondary to service-connected disability as well as 
psychiatric problems related to service traumas.

In April 1995, the Veteran submitted a stressor statement in 
support of a PTSD claim.

In a statement dated November 17, 1995, the Veteran's then 
representative of record noted that the Veteran was 
requesting a reopening of her claim of service connection for 
PTSD, and indicated that the Veteran had failed to appeal a 
prior RO rating decision in 1989.

In March 1996, the Veteran testified before the RO in support 
of her application to reopen a claim of service connection 
for PTSD.  At that time, the Veteran's representative 
conceded a prior final decision for the PTSD claim.  With 
regard to the circumstances of the prior final denial, the 
Veteran provided the following testimony:

[VETERAN'S REPRESENTATIVE]:  Ah, you put a claim 
[for PTSD] in when you got out of the service, you 
clearly said what happened, you put the claim in, 
you had the comp exam.  What did you feel like 
when you got the letter back from the VA that ...
VETERAN:  I got f... all over again.
[VETERAN'S REPRESENTATIVE]:  So, you felt like 
there's the same thing happening again, correct?
VETERAN:  Yup.
[VETERAN'S REPRESENTATIVE]:  Is that the reason 
that you just let it slide at the time?
VETERAN:  Nope, nope.  They told me downstairs 
that they couldn't do anything for me.
[VETERAN'S REPRESENTATIVE]:  And their 
interpretation of the regulation was sexual 
harassment?
VETERAN:  I told them that I was raped and that I 
was beaten up and that I needed some help.  They 
said, sorry, you're denied, there's nothing we can 
do for you.
[VETERAN'S REPRESENTATIVE]: Veterans Benefit 
Counselor?
VETERAN: Downstairs, first floor.
......
HEARING OFFICER:  Okay.  You may have, ah, 
answered the question or the issue before, why you 
didn't appeal the prior denial.  Um, I think you 
said, ah, you were told that nobody could help 
you?
VETERAN:  I tried.  They denied me.  I went right 
downstairs to the VA office and they told me, this 
is as far as it goes, you were denied, there's 
nothing you can do.  Now if you, if your 
profession is something other than DAV person and 
you don't know the rules, and you're expecting the 
people who do this job to tell you what to do, 
you're going to go by what they say, you know.
HEARING OFFICER:  Okay.  Did you have 
representation at that time?
VETERAN: No.
HEARING OFFICER:  You had no representation?
VETERAN: No.  I only started having representation 
with [Veteran's representative] over here about a 
year ago.  Up until then I was on my own.  And it 
wasn't easy for me to accept help either.

See Transcript of Veteran's March 1996 Personal Hearing 
before the RO, pp. 8-9, 22.

In a statement received in June 1996, the Veteran indicated, 
in pertinent part, as follows:

#3    In 1992, a law was passed protecting 
individuals such as myself regarding P.T.S.D. 
involving sexual assault and harassment.  It was 
the hope of all Women Veterans at that time that 
our serious issues would be given the attention 
and support it deserved.

....
#5    The original claim for P.T.S.D. was opened 
in 1989.  I was informed at that time that there 
was no further action that could take place.  I 
was told I had no case.  I was discouraged by 
council at the VA from continuing my efforts to 
gain disability for P.T.S.D.  I was not aware of 
the laws pertaining to P.T.S.D. and it was not 
accepted as a reasonable form of P.T.S.D. at that 
time.  However in the years that have passed, the 
VA has matured and come to accept the realities 
of what so many women in the military must face  
It is with great disappointment that I come to 
fine [sic] out that in 1996 the Va in fact is not 
capable of appreciating the horrendous truths 
about the treatment of women in the military 
today.

In a statement received in February 1997, the Veteran 
provided the following statement:
....
To top it all off, when I finally returned home 
beaten and scarred for life, after an assessment 
of severe post traumatic stress disorder was 
labled on me, the VA attacked my reputation and 
denied my claim.  I was offered no help, no 
support, only a chauvinistic and pompous bit of 
advice that I shouldn't bother wasting VA time on 
something that didn't exist.  I would never win 
and that I was being a cry baby about the whole 
thing. 
.....
I went to and received Social Security benefits 
and it was there that I was told to continue to 
fight for my benefits.  That ignorance would no 
longer be tolerated.  There was no VA support, no 
one trying to help me.  I was forgotten and the VA 
was happy about that.  So I went to the VA and 
tried to get my benefits and some help again.  But 
they made me reopen a claim that I never closed, 
the VA closed my claim telling me I wouldn't win 
and they wouldn't help.  That is just unjust and 
cruel.  It's bad enough I have been abandoned all 
these years by the VA, but to try to dishonor me 
with a lie that has hurt me for so many years in 
[sic] unreproachable.
....
I request 100% PTSD retroactive to 1989.  That's 
when I put in my claim.  That's when I started 
asking for help and that's when the VA shut me 
down, not the other way around.

(emphasis original).

In June 1997, the Veteran testified before the RO in support 
of her claim for an earlier effective date of award for PTSD.  
With regard to the circumstances of the prior final denial, 
the Veteran provided the following testimony:

HEARING OFFICER:  As we discussed prior to the 
hearing, a claim for service connection for a 
psychiatric disorder for post-traumatic stress 
disorder was made back in 1989.  The claim was 
disallowed at that time and a review of the 
claims folder prior to today's hearing, indicated 
that the basis for establishing service 
connection for post-traumatic stress disorder 
effective October 28th, 1994, was a claim received 
for service connection for depression that date, 
do you want to address the issue as to why an 
earlier effective date should be assigned for 
this post-traumatic stress disorder?

VETERAN:  I did not agree with the decision made 
back in 1989 and I was not given the option of 
disagreeing with that paperwork back then.  Other 
people, there were other people here at VA, they 
would not allow me the right or the option to 
disagree with the determination made in 1989.

HEARING OFFICER:  I believe that following that 
decision, you did pursue on an appellate basis, 
higher evaluations for a right knee disability 
and a low back disability.

[VETERAN]:  Here's my knee, you can see it.  It's 
considered a disability because you can see an x-
ray and you can understand that there's bones 
there that have problems with it, here's my 
heart, and here's my head, you don't know how f... 
up I am, you don't have a clue.  And those people 
down there that have no compassion for a woman 
who's been beaten or raped, they did not care.  
They saw an x-ray, they saw a knee, they said, 
yeah, we'll help you with this, but don't cry to 
me anymore because you were raped.  You went in 
there, you knew what you were getting yourself 
into, now stop crying and wasting my time.  You 
want something, you want help with your bones, I 
can see them healed, you got your x-rays, I'll 
help you.  Do not bother me about being raped.  
Don't cry to me about this.  You signed your name 
there, you went into the military, you knew what 
you were getting into and guess what, I didn't.  
That's my answer.

HEARING OFFICER:  The appeal at that time, I 
believe, was pursued through your representative, 
the Disabled American Veterans, did you discuss 
with your representative at that time, pursuing 
the issue of service connection for a psychiatric 
disorder in addition to the issue of evaluation 
of the right knee disability and the low back 
condition?

VETERAN:  I did not have representation back in 
1989.  If I did I'm not aware of it and it was 
not [S.H.] or [R.R.].  Maybe you should check the 
papers again.  It was not until 1990 that I got 
representation from the DAV.

HEARING OFFICER: We briefly discontinued the 
recording of the proceeding in order to note that 
power of attorney was in effect with the Disabled 
American Veterans, going back to 1989 and I 
believe that I had asked you, [the Veteran], 
whether you had discussed the issue of appealing 
the denial of service connection for a 
psychiatric disorder for post-traumatic stress 
disorder with your representative at that time.

VETERAN:  My conversations with the 
representatives were unsuccessful.  I left 
[R.R.'s] representation to go to [S.H.] because I 
was hoping I would have a better chance of 
getting cooperation in trying to deal with these 
problems.

HEARING OFFICER:  This would have been 
approximately when?

VETERAN:  I don't know.  I really don't know.  
This has been going on for a lifetime.  I don't 
know.

HEARING OFFICER:  I was specifically referring to 
the pursuit of claims for a right knee disability 
and a low back disability at that time following 
the initial decision and indicated that there had 
not been any communication received to pursue on 
an appellate basis the issue of service 
connection for the psychiatric disorder.  But I 
believe you indicated that you hadn't discussed 
that with your representative at the time?

VETERAN:  I was just told by the people 
downstairs and they beat it into and they 
humiliated me.

HEARING OFFICER:  When you say the people 
downstairs, could you tell me who you're 
referring to specifically?

VETERAN:  I don't think they're here now, the 
only one that's here now that was there back then 
was [P] and she had nothing to do with it.

HEARING OFFICER:  Well, what office was this?

VETERAN:  When you go downstairs the big one, the 
VA, you know, the big long table and there's this 
little, Veterans Services.  It was down there in 
that office, I don't recall receiving any help 
from any representatives, whether it be DAV or 
American Legion, whatever it's called, regarding 
this at all and I was denied the assistance 
downstairs.  In a very unprofessional manner.

HEARING OFFICER:  When was that, could you tell 
me when that might have been?

VETERAN:  When I was told no.  When they came 
back and said no, you don't have post-traumatic 
stress disorder.  And if we look at history, 
nobody supposedly had post-traumatic stress 
disorder for rape back in 1989.  It was unheard 
of.  It was not until 1992 that anybody's been 
paying attention to the fact that woman have been 
abused in the service.  So it's not unusual to 
have been treated that way and that's how I was 
treated.

HEARING OFFICER:  Is there anything else that you 
would like to add with respect to the issue of 
entitlement to an effective date for the 
disability?

VETERAN:  Yeah.  If I had been treated with 
respect and the dignity that the VA claims to 
treat their veterans with, I would have been 
allowed and I would have been supported in making 
an appeal back in 1989, regarding the PTSD and I 
would never have had to reopen my case in the 
future when I found out that it was now 
acceptable to be raped in the military.  It's 
only because it's acceptable that I got raped 
that we're here today.  And that's how I truly 
feel.  It's political.  That is the way it is.  I 
was raped in 1989 and nothing you guys say or do 
can change that.  But you were able to contain, 
and I say you in general term, you're able to 
contain my case, you were able to contain me, and 
keep me at bay, until in 1992 things changed, 
didn't they?  Things changed a lot.  So I 
wandered around in this world like an idiot with 
my thumb stuck up my butt not knowing what the 
hell was wrong with me, not understanding why I 
put my name on the paper, I put my heart and my 
life on the line for the military and then they 
turn their backs on me.  Yeah, I belong back 
there, 1989, the doctors at the VA Hospital on 
Smith Road, they said she's got severe post-
traumatic stress disorder, she needs help, now!  
And then VA did not help me.  Anger?  Very, very 
angry.  I asked for help and I was not given any.  
So, yeah, I do believe the retroactive should be 
to 1989 because I was not the one who closed the 
case, the VA did.  I should not have had to 
reopen it, it never should have been closed in 
the first place.

See Transcript of Veteran's June 1997 Personal Hearing before 
the RO, pp. 8-12.

On review of the record, the first issue that must be 
addressed is whether the RO's May 1989 decision, which denied 
a claim of service connection for PTSD, became final.  

Importantly, the Veteran's representative concedes that the 
Veteran received actual notice of the denial of this 
decision, which advised the Veteran of her appellate rights, 
by means of a June 1989 RO letter.  It is also not disputed 
that the Veteran did not initiate an appeal within one year 
of receiving the June 1989 letter.

The issue presented on appeal is limited to whether Veteran's 
notification was legally deficient as it did not provide the 
"reasons" for the denial of service connection for PTSD, 
which is argued, vitiates finality on due process grounds.  
In particular, it is argued that the June 1989 notice letter 
did not fulfill the requirements of 38 C.F.R. § 3.103(b) 
extant at that time.  That provision stated as follows:

The claimant will be notified of any decision 
affecting the payment of benefits or granting 
relief.  Notice will include the reason for the 
decision and the date it will be effectuated as 
well as the right to a hearing subject to 
paragraph (c) of this section.  The notification 
will also advise the claimant of his right to 
initiate an appeal by filing a Notice of 
Disagreement which will entitle him to a 
Statement of the case for his assistance in 
perfecting his appeal.  Further, the notice will 
advise him of the periods in which an appeal must 
be initiated and perfected.  (See Part 19, 
Subpart B of this chapter on appeals.)

The Board first notes that 38 C.F.R. § 3.103 established what 
"will" be done.  However, nothing in this provision (or any 
other applicable statutory or regulatory provision) indicated 
the level of specificity of the notice contemplated under 
38 C.F.R. § 3.103.  Nothing in this provision (or any other 
applicable statutory or regulatory provision) directed that 
an inadequately explained notice letter would vitiate 
finality.  Nothing in this provision (or any other applicable 
statutory or regulatory provision) required that a copy of 
the rating decision be provided to a claimant.  The Board 
also finds no language in the proposed rule or final rule for 
38 C.F.R. § 3.103 mandating the specificity of the notice of 
decision.  See 37 Fed. Reg. 10745 (May 27, 1972); 37 Fed. 
Reg. 14776 (July 25, 1972).

Quite simply, the June 1989 notice advised the Veteran of its 
decision (her claim of service connection for PTSD and a 
nervous condition had been denied) and the reason for the 
decision (the evidence did not establish service connection).  
At this state in the claims process, a more detailed 
explanation was not explicitly required by any provision of 
law.  Rather, the Board finds that the law contemplated that 
a more detailed explanation would be provided with the 
initiation of an appeal and the ensuing Statement of the Case 
which would provide the Veteran "assistance in perfecting 
h[er] appeal."  

Thus, the Board finds that the June 1989 notice letter 
provided to the Veteran satisfied the requirements of 
38 C.F.R. § 3.103 extant at that time.

The Veteran's attorney cites the case of Ruffin v. Principi, 
16 Vet. App. 12 (2002) as supporting this claim.  In Ruffin, 
an RO rating decision in 1969 denied a claim of service 
connection for a back disability on the basis that the 
Veteran manifested a developmental abnormality, which was not 
subject to service connection.  The parties to that appeal 
conceded that the RO did not provide the Veteran notice of 
that decision at all.  In 1982, the Veteran sought to reopen 
the claim which the RO denied.  The notice letter sent to the 
Veteran stated "Service connection has previously been 
denied for developmental anomalies, lumbar spine," and the 
Veteran did not appeal that decision.  In pursuing a claim to 
reopen, the Veteran's attorney argued that the claim should 
be reviewed on the merits due to lack of proper notice of a 
prior final denial.

The Court in Ruffin remanded the matter for the Board to 
consider whether the Veteran had been properly notified of 
the 1969 decision.  In so doing, the Court stated:

The attempt to have the October 8, 1982 denial 
letter construed as a denial of the 1969 lower 
back claim is likewise insufficient.  See R. at 
26. The October 12, 1982, RO letter, stating that 
"[s]ervice connection ha[d] previously been 
denied for developmental anomalies, lumbar 
spine," cannot stand as a denial of the 1969 
claim in compliance with the governing 
regulation, 38 C.F.R. § 3.103.  See R. at 28.

The Board finds little guidance contained in Ruffin regarding 
the specificity requirements of 38 C.F.R. § 3.103 in effect 
in 1989.  As reflected above, the Court made a conclusory 
finding with no reasoning provided.  The Court did not make 
any holding explaining the minimum requirements required for 
a proper notice under 38 C.F.R. § 3.103.  As reflected above, 
the Court also referred to the 1982 notice letter as not 
providing proper notice of the 1969 claim for purposes of 
38 C.F.R. § 3.103.  As such, the precedential authority of 
this decision is limited.

The Board further finds no precedential authority from the 
Court or the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court), before or after Ruffin, 
which suggests that lack of specificity of a notice letter 
under 38 C.F.R. § 3.103 tolls the statutory period for 
purposes of finality. 

In reviewing this claim, the Board must note the context in 
which the June 1989 letter was sent.  The Federal Circuit 
Court and the Court have recognized that RO adjudicative 
procedures which predated the Veterans' Benefits Amendments 
of 1989 were much more limited in scope than the current 
regulations.  See Natali v. Principi, 375 F.3d 1375, 1380 
(Fed. Cir. 2004) and Pierce v. Principi, 240 F.3d 1348, 1355-
56 (Fed. Cir. 2001) (RO rating decisions which predate the 
Veterans' Benefits Amendments of 1989 were not required to 
recite the applicable standard of proof or set forth the 
factual bases for its decisions).  See also Eddy v. Brown, 9 
Vet. App. 52 (1996) (silence in a final regional office 
decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record and does not 
constitute clear and unmistakable error.)

As reflected above, the Federal Circuit Court and the Court 
recognize that RO rating decisions prior to 1990 may not 
adequately explain the "reasons" for a decision, which 
appears inconsistent with the currently claimed 
interpretation that an inadequately explained notice letter 
prior to 1990 is capable of vitiating finality.

Moreover, the Board notes that the type of notice specificity 
argued by the Veteran's attorney appears to conflict with the 
analysis provided by the Federal Circuit Court in Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that decision, 
the Federal Circuit Court held that finality attaches to 
implicitly denied claims where the RO failed to act on a 
closely related claim.  In those cases, the specificity of 
notice is clearly less than what occurred in this case.  In 
fact, the rating decision and notice letters in those cases 
may not provide reasoning why the implicitly denied claim was 
denied at all. 

In this case, the RO explicitly acted upon the PTSD claim, 
and explicitly provided the Veteran notice that claims for 
PTSD and a nervous condition were denied on the basis that 
they were not deemed service-connected.  Pursuant to the 
reasoning provided in DeShotel, Natali, Pierce and Eddy, this 
Veteran's May 1989 decision should not be tolled based upon a 
lack of specificity in the June 1989 notice letter.  

The Court has cautioned against elevating form over 
substance, which would be inappropriate in a case such as 
this where the Veteran received actual notice of the decision 
and her appellate rights to appeal that decision.  See Sutton 
v. Nicholson, 20 Vet. App. 419, 424-25 (2006).  Furthermore, 
in the absence of judicial review and any precedential 
guidance in 1989 (it is important to note that the Veteran's 
Court itself did not exist at the time the RO adjudicated 
this claim) deference should be provided to the RO's 
interpretation regarding the extent of specificity required 
under 38 C.F.R. § 3.103 at that time.  See Chevron U.S.A. 
Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 
(1985) (deference is to be given to a reasonable agency 
interpretation of a statute or regulation).  

The Board next addresses the question of whether VA sent the 
Veteran a copy of the May 1989 decision either actually or 
under a presumption of regularity.  See Sthele v. Principi, 
19 Vet. App. 11, 16 (2004).  The June 1989 notice letter did 
not reflect any indication as to whether the May 1989 
decision was enclosed.  This could either be due to clerical 
error, or the fact that this RO did not have a practice of 
sending copies of rating decisions at that time.  

The Board has no practical way of determining this issue by 
review of the record.  As this action occurred more than 2 
decades ago, the Board doubts that further remand to the RO 
for an analysis of their adjudicative policies at that time 
would shed any light on this issue.  Due to the absence of a 
sufficient evidentiary record, the Board cannot directly 
address the issue raised by the Court.

However, very importantly, the Board can and does find that 
the Veteran had actual notice of the basis for her denial in 
May 1989, which cures any perceived specificity defects in 
the June 1989 notice letter.  See generally Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Shepard v. West, 12 
Vet. App. 107, 108 (1998).  The RO issued the notice letter 
on June 6, 1989.  On June 15, 1989, the RO received a phone 
call from the Veteran's congressional representative's office 
where the substance of the denial was discussed, to 
apparently include PTSD "Code 8 9411."  See generally 
38 C.F.R. § 4.132 (1988) (DC 9411 pertained to PTSD.)  On 
September 20, 1989, the RO received another telephone call 
from the Veteran's congressional representative's office 
again discussing "PTSD not S/C."  

Thus, there is documentary evidence of record that the 
Veteran, through her congressional representative, most 
likely received notice of the substance of the denial of her 
claim.

The documentary evidence at that time also reveals that the 
Veteran was represented, and pursued an appeal of the May 
1989 decision relating to the evaluations of her service-
connected right knee and low back disabilities.  It is 
difficult to believe that the representative would have 
pursued an appeal on these issues without having available 
the contents of the actual rating decision.  

Further, while the Veteran has an inconsistent recollection 
of being represented in 1989, she testified in June 1997 that 
her discussions with her representative about appealing the 
PTSD claim were "unsuccessful."  Thus, based on the facts 
of this case, the Board finds it highly likely that the 
Veteran had reviewed a copy of the actual May 1989 RO rating 
decision at about this time. 

Thus, this evidence strongly suggests that the Veteran had 
discussed the reasons of denial of her PTSD with her 
representative, which would necessarily require knowledge of 
the basis for the denial.

More importantly, the testimony of the Veteran herself 
establishes that she received actual notice of the reasons 
for her denial contemporaneous in time to the June 1989 
notice letter.  In May 1989, the Veteran's service connection 
claim was denied on the basis that her alleged rape incident 
was not corroborated.  The Board has extensively reviewed the 
Veteran's statements and testimony of record, as reflected 
above.  The Board finds that these statements clearly reflect 
that the Veteran presented to VA after her denial, and spoke 
to a VA representative about the reasons for the denial.  The 
Veteran was aware that a VA examination report indicated a 
diagnosis of PTSD, and she testified to informing the VA 
representative that she had been beaten and raped in service.  
The Veteran alleged that the VA representative humiliated her 
regarding the alleged in service stressors.  She further 
argued that VA did not recognize PTSD based upon rape or 
sexual harassment, and that VA had attacked her reputation by 
denying her claim.  

Based on the above, the Veteran was well aware that the 
reason for the denial involved the sufficiency of her assault 
allegations.  The Board finds that her own statements provide 
evidence against this claim. 

Overall, the Board finds that the documentary evidence and 
the statements from the Veteran herself establishes that the 
Veteran had actual notice of the reasons for the May 1989 
denial of PTSD, which would cure any potential notice defect 
of the June 1989 notice letter pursuant to 38 C.F.R. § 3.103.  
To the extent the Veteran alleges otherwise, the Board finds 
that the overwhelming credible evidence establishes actual 
notice in this case outweighing any contrary assertions.

In sum, the Board finds that the June 1989 notice letter 
satisfied the due process requirements of 38 C.F.R. § 3.103 
in existence at that time.  The Board further finds that the 
Veteran had actual notice of the reasons of the May 1989 RO 
denial of service connection for PTSD in 1989, as established 
above.  Accordingly, the Board finds that finality attaches 
to the May 1989 RO rating decision which denied service 
connection for PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

On October 28, 1994, the RO received the Veteran's statement 
in support of claim in which she requested service connection 
for a psychiatric disability.  In correspondence received at 
the RO on April 4, 1995, the Veteran's representative 
clarified that the Veteran was requesting service connection 
for PTSD.  After developing the claim, evidence revealed that 
the Veteran had PTSD as a result of a sexual and physical 
assault in service.  

In a January 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective April 4, 1995.  The Veteran filed a Notice of 
Disagreement concerning the effective date.

In a March 1997 rating decision, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of April 4, 1995, for the grant of service 
connection for PTSD.  Instead, the RO determined that October 
28, 1994, was the correct effective date, as this was the 
date the Veteran filed an informal claim for a psychiatric 
disability.

However, the Veteran remains dissatisfied with that decision, 
arguing that the effective date should go back to 1988 when 
she initial filed her claim for service connection for PTSD.  
The Board disagrees and finds that, under 38 U.S.C.A. 
§ 5110(a), the effective date can be no earlier than October 
28, 2004, the date she filed a claim to reopen which resulted 
in the grant of benefits.

The Board has considered the argument that the effective date 
should go back to when she initially filed her claim for VA 
benefits in 1988.  However, this argument has been rejected 
by the Court.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay, 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim").  Accordingly, the Veteran is 
not entitled to an effective date back to the date she 
initially filed her claim for service connection in 1988.

The Veteran filed a claim to reopen on October 28, 1994, 
which was subsequently granted.  Thus, the Veteran is only 
entitled to an effective date of October 28, 1994, the date 
the RO received her claim to reopen.  The Board has 
thoroughly reviewed the record but finds no document between 
the time the Veteran was notified of the May 1989 rating 
decision and October 28, 1994, the date the RO received her 
claim to reopen, which could be construed as a claim for 
service connection for a psychiatric disorder.

In short, the Board concludes that the evidence does not 
support an effective date prior to October 28, 1994, for the 
grant of service connection for PTSD.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

II.  Increased Initial Rating for PTSD

Following the initial grant of service connection for PTSD, 
the Veteran appealed the initial 30 percent rating assigned 
for that disability.  Thereafter, the RO increased this 
disability rating to 50 percent, effective October 28, 1994.  
Since the Veteran's claim arises from her disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging," with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

At the time of the Veteran's reopening of the claim, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9411 (in 
effect prior to November 7, 1996).  Under this formula, a 50 
percent rating was appropriate where the ability to establish 
and maintain effective or favorable relationships with people 
was considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (in effect 
prior to November 7, 1996).

A 100 percent disability rating was assigned (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, (2) where there existed totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  Id.  Each of the above three criteria 
provided an independent basis for granting a 100 percent 
rating for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 
99 (1994).

During the course of this appeal, VA issued new regulations 
for rating psychiatric disabilities, effective November 7, 
1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  The Board is 
required to consider the claim in light of both the former 
and revised rating criteria to determine whether an increased 
rating for the Veteran's PTSD is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411 (in effect since November 7, 
1996).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Board observes that descriptive words such as "slight," 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of descriptive terminology by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's PTSD has not met the criteria 
for a disability rating in excess of 50 percent for any time 
during the appeal period.  The evidence shows that the 
Veteran suffers from significant psychiatric symptoms.  
However, since a majority of her social and occupational 
impairment has been attributed to her nonservice-connected 
personality disorder and opioid abuse, a disability rating in 
excess of 50 percent is not warranted since the initial grant 
of service connection.

Overall, the Board finds that most of the Veteran's social 
and industrial impairment is due to her personality disorder 
with histrionic and borderline traits.  The Veteran's PTSD, 
standing alone, has been no more than moderately disabling 
with psychoneurotic symptoms not reducing reliability, 
flexibility, and efficiency to the point of severe impairment 
of social and industrial adaptability; or occupational and 
social impairment resulting in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.  As such, there is no basis for a rating greater 
than 50 percent, under either the old or new schedular 
criteria, for any time during the appeal period.

Historically, the Veteran's service treatment records (STRs) 
reflect a pre-service history of child abuse.  In June 1987, 
the Veteran reported a rape incident and psychiatric symptoms 
of headaches, vomiting and insomnia.  She was initially 
assessed with psychological dysfunction.  A mental status 
examination in June 1987 reflected a diagnosis of histrionic 
personality disorder.  She was discharged with a diagnosis of 
a lifelong personality disorder, further classified as 
passive-aggressive personality disorder manifested by 
suicidal threats.

The Veteran's initial VA examination in March 1989 reflected 
an assessment of PTSD manifested by symptoms such as 
recurrent and intrusive memories, recurrent nightmares, 
anger, a feeling of estrangement from people, distrust of 
people, sleep disturbances, and intensification of symptoms 
triggered by situations suggestive of the traumatic event.  
The Veteran was also noted as very dysfunctional and phobic 
about sex, and was in the process of a divorce.  The examiner 
indicated that the Veteran's psychiatric condition appeared 
to be disabling to a considerable extent, interfering with 
her ability to relate to people, especially men.  The 
examiner also provided an Axis II designation of borderline 
personality disorder.

An October 1994 letter from physiatrist J.D.T. noted that the 
Veteran had been unemployed since 1992 due to orthopedic 
disability, was separated from her husband, and was relying 
on family members for care.  The Veteran was noted to be 
under financial and emotional distress with, perhaps, 
elements of depression which were compounding her chronic 
pain profile.

A December 1994 VA joints examination report noted that the 
Veteran showed no impairment of cognitive or language 
function.

In a statement received in April 1995, the Veteran described 
herself as having a difficult life and being fearful of 
trusting individuals.  She felt vulnerable, being unable to 
make relationships at work or hold a steady job, and having 
dissolved marriages.  The Veteran further described symptoms 
of fear of being alone in closed areas or large crowds, 
constant fear, an inability to protect herself, being in a 
constant state of depression and anxiety, having a life not 
worth living, social ineptitude, having an inability to 
function with men, and being in constant terror.  Overall, 
the Veteran described herself as utterly shattered.

During a VA spine examination in August 1995, the Veteran 
described being moody, depressed, suspicious, anxious, 
untrusting of relationships, and being unable to hold a job 
due to distractibility and fatigue, which she attributed to 
poor sleep.  She further noted a history of drug abuse during 
service.

Treatment records from the Vet Center include a September 
1995 intake evaluation which reported a diagnosis of PTSD 
with a GAF score of 65.  The severity of the Veteran's 
psychiatric impairment was otherwise described to be of 
"Moderate severity - Problem causes moderate distress" 
(#3).  At that time, the Veteran's mental status examination 
reflected an unkempt physical appearance, hostile and 
sarcastic manner, above average intelligence, rapid and 
pressured speech, orientation to place and person, impaired 
memory function, labile affect, agitated and restless motor 
activity, and fair judgment.  The Veteran demonstrated 
evidence of depression due to appetite changes, severe sleep 
disturbance, change in sex drive, and high energy level from 
lack of sleep.  She had a prior history of two suicide 
attempts but no thoughts recently.  She denied homicidal 
thoughts since being pregnant.  In February 1996, the Veteran 
reported relying upon her husband as her primary support and 
not socializing outside her family. 

The Veteran and her therapist testified before a hearing 
officer at the RO in March 1996.  The therapist testified 
that the Veteran was experiencing social isolation and 
marital problems.  She noted that the Veteran would barricade 
herself and her child in her apartment whenever her husband 
went out of town.  The therapist also stated that the Veteran 
had significant sleep impairment, lots of nightmares, 
difficulty in closed spaces, problems concentrating, and 
"lots of occupational impairment."

The Veteran underwent VA psychiatric examinations in October 
1996 and June 1997.  The Veteran explained in October 1996 
that she stopped working in 1991 because she became 
increasingly afraid of people.  These reports also note that 
the Veteran's symptoms include suicidal and homicidal 
ideation, hallucinations, a minimal level of abstraction and 
insight, lapses in thought process, and possible 
derealization.  She was noted to have a long history of 
recurrent depression with recurrent intrusive recollections 
and nightmares of her inservice assault, marked 
hypervigilance, an exaggerated startle response, poor stress 
tolerance, and a decrease in concentration and memory 
impairment which affected her ability to timely and 
efficiently complete tasks.  

The October 1996 report lists a diagnosis of PTSD, chronic, 
post rape and beating, with a GAF score of 60.  The examiner 
indicated that there was no evidence of a personality 
disorder.  The Veteran's mental status examination noted her 
to be tense and agitated.  Her speech was pressured and 
rather rapid in speed.  Mood was moderately depressed.  
Facial expression was gloomy.  However, the Veteran was 
rationale and coherent.  Affect was appropriate.  Content of 
thought was goal-directed and conventional.  She was well-
oriented and showed fair insight and judgment.  She was 
deemed competent to handle her own benefits.  

The Veteran's therapist further discussed the Veteran's 
social isolation in an October 1996 letter in which she 
stated, "Interpersonally, her ability to maintain effective 
relationships is considerably impaired. . .[the Veteran] is 
married for the second time and this relationship is 
undergoing significant difficulty."  

In letters received in February 1997, the Veteran described 
PTSD symptoms of headaches, insomnia, anxiety attacks and 
claustrophobia.  The Veteran further described being afraid 
of people, sleeping a few hours at a time, bad marriages 
filled with suspicion and lack of trust, nightmares, placing 
a chair against her bedroom door at night to protect and warn 
against impending danger, hearing voices, finding herself in 
bizarre places with no awareness of how she got there, 
horrible anxiety attacks, and an inability to cope with 
life's littlest tasks.

In a letter received in March 1997, the Veteran described 
experiencing attacks of claustrophobia while driving in her 
car and in new environments, and experiencing an exacerbation 
of symptoms in new or unfamiliar places.

At a June 1997 hearing, the Veteran argued that her PTSD 
warranted a 100 percent rating based on her symptoms 
involving claustrophobia, anxiety attacks, sexual 
dysfunction, dysfunctional relationships with people, and 
continuous nightmares.  She also reported that her husband 
had left her again.  She indicated that she stopped working 
in 1992 because of back pain.

On VA examination in June 1997, the VA examiner diagnosed the 
Veteran with PTSD, as well as a personality disorder, not 
other wise specified, borderline, narcissistic, and 
histrionic features; a GAF score of 45 was assigned.  The 
Veteran indicated that she had not worked since 1992, and 
having panic attacks that feel like heart attacks.  She 
described recurrent traumatic memories, and reported that odd 
things triggered her fears (i.e. seeing men with mustaches, 
and certain voices or smells).  The Veteran avoided crowds, 
had difficulty with relationships, and had a temper that she 
had learned to control.  She was married to her second 
husband, and they had been separated "on and off."  She had 
a child, and reported being paranoid about having anybody 
baby-sit besides her mother.

Upon examination, the Veteran appeared healthy and well-
groomed.  During the interview, she initially was tense and 
her speech was sometimes pressured.  Lapses in thought 
process were observed.  Mood was depressed.  Affect was flat 
or angry, and there were possible indications of 
derealization.  The Veteran reported hallucinations but no 
illusions.  Thought process was goal-directed and there was 
past and present suicidal ideation.  She was oriented to all 
spheres but she seemed to have a problem with long-term 
memory.  Short-term memory was intact.  The Veteran's level 
of insight and abstraction were minimal.  Judgment was said 
to be good. 

In a September 1997 letter, the Veteran's therapist noted 
that the Veteran's difficulties with trust were ongoing and 
significant and certainly affected her ability to establish 
and maintain relationships.

In December 1997, the Veteran submitted an application for a 
total disability rating based upon individual 
unemployability.  The Veteran reported that her service-
connected disabilities interfered with her employability as 
well as her participation in Vocational Rehabilitation.  She 
became unemployable due to her back disability in 1992, and 
was awarded Social Security benefits in 1994.  She indicated 
that SSA counselors deemed her incapable of performing in the 
simplest tasks on a job.  The Veteran also reported extreme 
difficulties maintaining healthy, amicable relationships with 
her superiors with the effect being negative and despairing.

An April 1998 VA clinical record noted that the Veteran 
recently gave birth to a child.  She reported insomnia which 
was partly attributable to the newborn.  The clinician 
described the Veteran as loud, clear, curious and somewhat 
hyperverbal.  The Veteran admitted to drug and alcohol abuse.  
She complained of sexual intimacy problems.  She self-
described herself as confrontational and verbally abusive.  
The clinician provided an assessment of PTSD by history and 
rule out (r/o) personality disorder.  

In May 1998, the Veteran's therapist sent SSA an April 1998 
mental status examination report.  The Veteran's general 
appearance and behavior was described as well-groomed, and 
neatly and casually dressed in season-appropriate attire.  
Her speech tended to be pressured.  Typically, the Veteran's 
mood was anxious but, of late, her mood had been depressed to 
the extent that a medical evaluation had been recommended.  
Affect was sad.  There was no impairment of thought content 
(to include hallucinations, delusions, misinterpretations, 
preoccupations, obsessions, or phobic ideas).  The Veteran 
was oriented x3.  Short-term memory was impaired.  Fund of 
knowledge was good.  Intelligence was estimated above 
average.  The Veteran had difficulty concentrating.  The 
Veteran's therapist indicated that the Veteran completed 
daily activities independently, but felt overwhelmed at times 
with maintaining a household.  The Veteran's ability to 
maintain effective relationships was considerably impaired 
with ongoing distrust and feeling of estrangement from 
others.  The Veteran completed task performance independently 
but with decreased concentration and memory impairment which 
affected efficient and timely completion of tasks.  The 
Veteran had a stress reaction with marked hypervigilance and 
exaggerated startle response.  Her stress tolerance was poor.  
It was noted that the Veteran was treated twice per month for 
individual cognitive-behavioral treatment, and recently 
received couples treatment.  The Veteran's response to 
treatment was deemed good.

A June 1998 orthopedic evaluation for SSA noted that the 
Veteran had a number of inconsistencies with her physical 
examination, which indicated that her physical capacity was 
considerably more than demonstrated on examination.  It was 
further noted that, despite the Veteran's complaints of being 
so incapacitated, she recently went through an uncomplicated 
pregnancy and delivery.  It was thought that her 
psychological reaction to pain was disproportional to the 
actual physical restrictions from her pain.  The impressions 
included dependence on pain relievers.

The Board finds that such a report provides evidence against 
the Veteran's contentions regard her symptoms, indicating to 
the Board that she is exaggerating her complaints. 

A VA clinical record in June 1999 included the Veteran's 
report that she decided to leave her husband.  She was 
inquiring whether her problems were part of her 
"personality." 

In February 2000, the Veteran underwent a mental hygiene 
evaluation in the VA clinical setting.  The Veteran was 
experiencing legal hurdles in getting divorced, and was 
hoping to move to Florida to be with her extended family.  
Her hope to pursue graduate studies was on hold because she 
was caring for two daughters.  She described difficulty with 
sleep and an inability to be active due to constantly feeling 
tired.  

On mental status examination at this time, the Veteran was 
noted to be on time and appropriately dressed.  She was 
cooperative and compliant.  She appeared anxious and restless 
at the beginning of the interview.  The Veteran was oriented 
in all spheres.  She had good immediate, recent and remote 
memory.  She had the ability to focus attention and 
concentrate.  The Veteran denied delusions, hallucinations, 
suicidal ideation and homicidal ideation.  The diagnosis was 
PTSD, chronic and severe.  A GAF score of 40 was assigned.

VA clinical records in April and June 2000 noted that the 
Veteran denied suicidal or homicidal ideations (si or hi).  A 
June 2000 VA neurologic examination report included the 
Veteran's report that she was taking her mother's Darvocet, 
Percocet, Vicodin and Tylenol with Codeine, taking one or two 
of the tablets every four hours almost daily.  

On examination at this time, the Veteran appeared anxious.  
She was alert, appropriate and somewhat demanding.  Following 
examination, the examiner indicated that the Veteran 
demonstrated marked functional overlay.  Given her chronic 
pain syndrome and abuse of analgesics that she described, the 
Veteran was deemed unlikely to be able to sustain any type of 
employment.

The Board finds that this report provides more factual 
evidence against this claim, clearly indicating that it is 
drug addiction that makes employment impossible. 

The Veteran was afforded an additional VA psychiatric 
examination in October 2003.  During the interview, the 
Veteran stated that she lived with her daughter and would 
occasionally socialize with friends.  She also reported that 
she was currently working 15 hours a week as a real estate 
agent but was unable to work full time because she did not 
feel safe and had trouble being around people.  

On mental status examination at this time, the Veteran's mood 
was lousy; her affect was depressed, irritable, and hostile 
(as she cried during the interview); her thought processes 
were goal-directed and coherent; and she denied both suicidal 
and homicidal ideation.  She was neither paranoid nor 
delusional.  She was connectively intact with respect to 
orientation, calculation, recall memory, remote memory, fund 
of knowledge, concentration, abstraction ability, judgment, 
and insight.

The diagnoses were (1) PTSD, by history; (2) opioid abuse and 
sedative, hypnotic, or anxiolytic abuse; and (3) personality 
disorder, not otherwise specified (histrionic and borderline 
traits), primary diagnosis.  A GAF score of 60 was assigned 
for some moderate symptoms.  The examiner commented that the 
Veteran's PTSD did not include myofascial pain syndrome or a 
somatoform disorder.

The examiner then indicated that the majority of the 
Veteran's social and industrial impairment, which he 
characterized as severe, was caused by her personality 
disorder with histrionic and borderline traits.  

In an addendum report dated September 2004, the VA examiner 
estimated that the Veteran's personality disorder and opioid 
abuse reduced her GAF score by 20 points, with the remaining 
20-point reduction attributable to her PTSD.  The Veteran's 
PTSD symptoms were identified as intrusive memories, 
nightmares, flashbacks, anxiety when exposed to part of 
trauma, avoidance of stimuli associated with trauma, and 
hypervigilance.

The Board finds this report provide more evidence against 
this claim, clearly indicating a nonservice connected 
disability (personality disorder) impacts the Veteran's 
ability to work and the this disability can be distinguished 
from the PTSD.

In March 2004, the Veteran underwent a psychiatric assessment 
in the VA clinical setting.  The Veteran denied any 
significant change regarding her social history.  She had no 
legal problems, and no history of suicide attempts in the 
last two years.  She reported that therapy had not been 
effective.  

On mental status examination at this time, the Veteran was 
alert and oriented in all spheres.  Mood was neutral.  Affect 
was moderately guarded.  The Veteran made good eye contact.  
She did not voice suicidal or homicidal ideation.  There was 
no overt psychotic thought.  Judgment and insight were deemed 
sufficient for informed consent.  The Veteran was given a 
diagnosis of PTSD with a GAF score of 55 assigned.

A May 2004 VA C&P orthopedic examination report noted that 
the Veteran had been working as a real estate agent but 
missed 35-40 days over the past six months secondary to her 
orthopedic problems.

A November 2004 VA clinical record noted that the Veteran's 
medications were being changed as Serzone was going off the 
market.  On mental status examination, the Veteran was alert 
and oriented (A&O) x4.  Mood and affect were euthymic.  There 
was no suicidal ideation, homicidal ideation or overt 
psychosis.  The clinician provided a diagnosis of PTSD with a 
GAF score of 55 assigned.  Later that month, the Veteran 
reported decompensating with the medication switch and she 
was instructed to restart Serzone.

A February 2005 VA clinical record noted the Veteran's report 
of decompensating due to running out of medications.  On 
mental status examination, the Veteran's mood and affect was 
stable.  There was no psychotic thought.  She denied 
homicidal and suicidal ideations.  The examiner indicated 
that the Veteran continued to have chronic PTSD symptoms, 
including hypervigilance.  A GAF score of 55 was provided.

A June 2005 private neurology report included the Veteran's 
denial of suicide attempts/plans as well as anxiety 
disorders.  She further denied illicit alcohol (ETOH) and 
drug use as well as history of addiction or abuse of any 
medications.  On mental status examination, the Veteran was 
alert and oriented to person, place and time.  She was in no 
acute distress.  Mood and affect were appropriate for 
examination.  She spoke slowly and clearly.

Two separate follow-up private neurology examinations in July 
2005 noted the Veteran's denial of depression, suicide 
attempts/plans, or anxiety disorders.  A September 2005 
examination reported noted the Veteran's denial of alcohol 
use.

After carefully considering the evidence, the Board finds 
that the Veteran's PTSD does not warrant a disability rating 
in excess of 50 percent under either the old or the revised 
rating criteria for any time during the appeal period.  The 
Board emphasizes that most of the Veteran's social and 
occupational impairment appears to be due to her nonservice-
connected personality disorder and opioid abuse.  Service 
connection, however, may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  Service 
connection may also not be granted for alcoholism and drug 
abuse unless found to be attributable to the effects of 
service-connected disability, for which there is no medical 
evidence in this case supporting such a finding.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a).  In this regard, the a review 
of the history of this case appears to indicate that the 
Veteran has this problem before stressor event in service. 

The Board finds that these nonservice related disorders are 
clearly the cause of many of the Veteran's problems, 
providing evidence against this claim.  The reports cited 
above clearly indicate problems that have no connection to 
service and can be distinguished from PTSD related to 
service.  

At the outset, the Board notes that the Veteran is shown to 
be an unreliable historian with an inconsistent and 
unpersuasive report regarding the nature and severity of her 
disability complaints.  The Veteran has alleged being totally 
disabled due to PTSD since the inception of this appeal.  In 
June 1998, the Veteran was granted a total disability rating 
based upon individual unemployability due to her service-
connected back disability.

However, in February 2000, the Veteran expressed to a VA 
clinician of feeling capable of pursuing graduate studies.  
In October 2003, the Veteran reported working part-time as a 
real estate agent.  In May 2004, the Veteran informed a VA 
examiner that she had missed 35-40 days of work as a real 
estate agent over the past six months due to orthopedic 
problems.  

Thus, the Veteran's report of total industrial incapacity 
conflicts with her own statements of record.

The Veteran has also demonstrated a lack of candor regarding 
her prescriptive drug abuse, and deceptive conduct by 
unlawfully obtaining prescriptive medication from her mother.  
For example, in June 2000, the Veteran reported taking her 
mother's Darvocet, Percocet, Vicodin and Tylenol with 
Codeine, taking one or two tablets every four hours almost 
daily.  However, she denied a history of addiction or abuse 
of medications to a private neurologist in 2005.

The Board brings up the issue of the Veteran's prescriptive 
medication abuse as it has been identified by clinicians as 
being relevant to her overall disability.  In October 2003, a 
VA examiner found that the Veteran's personality disorder and 
opioid abuse had a 20 point impact on her assigned GAF score.  
During an SSA evaluation in June 1998, the examiner noted 
that the Veteran was being inconsistent with respect to her 
report of orthopedic symptoms as compared to physical 
examination findings.  She was assessed with pain reliever 
dependence at that time.  Similarly, a June 2000 VA neurology 
examination noted the Veteran to demonstrate marked 
functional overlay, with one factor noted as the Veteran's 
abuse of analgesics. 

Thus, the above-mentioned evidence includes medical examiner 
findings that the Veteran's report of symptomatology is 
unreliable, exceeding the objective clinical findings, and 
impacted by her opioid abuse.

The Veteran's report of PTSD symptomatology has also been 
inconsistent.  Completely inconsistent with her current 
allegations, the Veteran specifically denied having an 
anxiety disorder or suicide attempts/plans at all during 
private neurology consultations in 2005.  Thus, the overall 
reliability of her symptomatology is placed into question 
based upon statements made by the Veteran to her treating 
physicians.

Chronologically, the Veteran's psychological, social, and 
occupational functioning has been expressed in GAF scores of 
65 (private therapist intake evaluation September 1995), 60 
(October 1996 VA examination), 45 (June 1997 VA examination), 
40 (VA clinical record dated February 2000), 60 (October 2003 
VA examination), and 55 (VA clinical records dated March 
2004, November 2004 and February 2005).

As a result of the disparity of complaints and findings, the 
Veteran underwent VA examination in October 2003 for 
examination and opinion based upon review of the claims 
folder.  This examiner indicated that the majority of the 
Veteran's social and industrial impairment is due to her 
personality disorder involving histrionic and borderline 
traits.  He then listed the Veteran's PTSD symptoms as 
intrusive memories, nightmares, flashbacks, anxiety when 
exposed to part of trauma, avoidance of stimuli associated 
with trauma, and hypervigilance.  

The VA examiner in October 2003 also assigned a GAF score 60.  
The examiner indicated that the Veteran's PTSD was 
responsible for a 20- point reduction in her GAF score, while 
the remaining 20- point reduction was due to her nonservice-
connected personality disorder and opioid abuse.  Thus, the 
Veteran's GAF score due solely to PTSD would be 80, 
indicating that if symptoms were present, they were transient 
and expectable reactions to psychosocial stressors.

On review of the entire record, the Board finds that the 
October 2003 VA examination report is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the Veteran has a disorder other than 
PTSD, that this other disorder is not related to service, and 
that a further increase in the evaluation of the service 
connected PTSD is not warranted.  The Board finds that the 
post-service medical record, as a whole, also supports this 
finding.

For example, the Veteran's personality disorder was first 
identified during service.  Post-service, borderline and 
histrionic traits were identified by two VA examiners in June 
1997 and October 2003.  The Board places greater probative 
value on these two opinions than the single opinion by the VA 
examiner in October 1996 who found no evidence of a 
personality disorder.  In this regard, both examiners 
reviewed the claims file, interviewed the Veteran, and 
performed a mental status examination before concluding that 
the Veteran has a personality disorder.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

The Board acknowledges that the Veteran was assigned a GAF 
score of 45 in June 1997 and a GAF score of 40 in February 
2000, both of which reflect serious social and occupational 
impairment.  In February 2000, the VA clinician further 
described "severe" PTSD.  However, mental status 
examinations in June 1997 and February 2000 revealed no 
significant findings.  It also appears as though both scores 
were influenced by the Veteran's nonservice-connected 
personality disorder, which was found to be the source of 
most of the Veteran's social and occupational impairment by 
the VA examiner in October 2003.

The Board has considered the Veteran's reports of suicidal 
ideation when examined in 1996 and 1997.  However, she denied 
current suicidal ideation when examined in September 1995, 
February 2000, June 2000, October 2003, March 2004, November 
2004, February 2005, June 2005 and July 2005.  In short, the 
Veteran's description of suicidal symptoms is unreliable and 
questionable.  In any event, the frequency and duration of 
her suicide ideations, if present at all, is shown to be 
transitory in nature and not voiced since 1997.  

At times, the Veteran demonstrates impairment of mood and 
affect.  There are additional findings of some impairment of 
physical appearance (Vet Center intake evaluation dated 
September 1995), speech (VA examination dated October 1996 
and Vet Center intake evaluation dated September 1995), and 
memory (Vet Center intake evaluation dated September 1995 and 
VA examination dated June 1997).

Other times, the Veteran has demonstrated no significant 
impairment of cognition (VA examinations dated December 1994, 
June 1997, and October 2003 as well as SSA examination dated 
April 1998), memory (VA clinical record dated February 2000 
and VA examination dated October 2003), personal hygiene or 
dress (VA examinations dated June 1997 and October 2003, VA 
clinical record dated February 2000, and SSA examination 
dated April 1998), or thought content (VA examinations dated 
October 1996 and October 2003, VA clinical record dated 
February 2000, and SSA examination dated April 1998).  There 
has been no showing of orientation deficit, or significant 
impairment of judgment or insight.

Notably, the VA outpatient treatment records following the 
October 2003 VA examination report buttress the findings of 
that examiner.  The Veteran underwent mental status 
examinations in March 2004, November 2004, February 2005, 
June 2005 and July 2005.  These reports show similar 
findings, namely that the Veteran was alert and fully 
oriented, that her mood was neutral, that her affect was 
moderately guarded, and that she maintained good eye contact.  
She also denied suicidal and homicidal ideation.  The Veteran 
was reported to have a GAF score of 55.  In June and July 
2005, the Veteran specifically denied having an anxiety 
disorder at all.

As reflected above, the Veteran does not manifest a multitude 
of the symptoms listed as examples in the criteria for a 70 
percent rating under the revised criteria.  In October 2003, 
the VA examiner identified the Veteran's PTSD symptoms as 
intrusive memories, nightmares, flashbacks, anxiety when 
exposed to part of trauma, avoidance of stimuli associated 
with trauma, and hypervigilance.  Accordingly, the Board need 
not attribute all of the Veteran's psychiatric symptoms to 
her PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, such signs and symptoms be attributed to the 
service-connected condition).

Nonetheless, even assuming for discussion purposes that all 
of the Veteran's psychiatric symptoms are due to PTSD, she 
still does not exhibit most of the symptoms described in the 
criteria for a 70 percent rating.  For example, there is no 
evidence of obsessional rituals which interfere with routine 
activities; speech characterized as intermittently illogical, 
obscure; spatial disorientation; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation or ongoing neglect of personal 
appearance and hygiene.

Although she has had significant marital problems and tends 
to isolate, she also indicated that she socializes with 
friends on occasion and has worked at least part time as a 
real estate agent.  The Veteran's therapist also stated that 
the Veteran's difficulties with trust affect her ability to 
establish and maintain relationships; however, she never 
indicated that the Veteran was unable to establish and 
maintain relationships.  Rather, the Veteran's therapist 
described the Veteran as having "moderate" to 
"considerable" impairment, which is consistent with the 
current evaluation assigned under both criteria.  Therefore, 
the Veteran's does not appear to be unable to establish and 
maintain effective relationships as a result of her PTSD, 
but, rather, has difficulty or considerable difficulty in 
doing so.

In short, even if the Board were to attribute all of the 
Veteran's psychiatric symptoms to her PTSD, she would still 
not meet the criteria for a 70 percent evaluation under the 
revised rating criteria.

For these reasons, the Board also finds that the Veteran's 
PTSD is not manifested by severe impairment of social and 
industrial adaptability, as required for a 70 percent rating 
under the old criteria for rating psychoneurotic disorders.  
The Board notes that a VA clinician characterized the 
Veteran's PTSD as severe in February 2000 and that the 
Veteran has been assigned GAF scores as low as 40.  

However, the Board stresses that it is required to assign an 
evaluation "[b]ased on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
[one] examiner's assessment of the level of disability at the 
moment of the examination."  38 C.F.R. § 4.126.  In this 
case, severe impairment of social and industrial adaptability 
due solely to PTSD has not been shown, as findings from 
mental status examinations disclose no evidence of cognitive 
decline or thought disorder.  As indicated above, the VA 
examiner in October 2003 synthesized all the conflicting 
evidence of record and indicated that, overall, the Veteran's 
impairment due to service-connected PTSD is less than severe 
in degree.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
50 percent for the Veteran's PTSD under either the old or new 
schedular criteria for any time during the appeal period.  
Because the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).  The Board has 
considered the credibility and competency of the Veteran is 
describing her PTSD symptomatology and functioning, but her 
overall description of disability is not reliable or credible 
and, in any event, is greatly outweighed by the findings of 
the examiners in this case.

III.  Consideration of an Extraschedular Evaluation

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's PTSD 
are reflected in the schedular evaluation assigned.  The 
Board acknowledges the Veteran's description of symptoms and 
functional limitations but, as held above, those descriptions 
are inconsistent and not credible.  In the Board's opinion, 
there are no unusual aspects of her PTSD disability which is 
not contemplated in the schedular criteria.  

Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to- 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in October 
2003 and June 2006 (1) informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claims.

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In particular, the veteran was notified of what 
type of information and evidence was needed to substantiate 
her claim for service connection for PTSD, as well as an 
effective date for that award.

The Board notes that proper notice was not sent prior to the 
initial adjudication of her claims in November 1993 and 
January 1997.  However, the timing of the subsequently issued 
letters is not prejudicial to the Veteran, as she was 
provided adequate notice before the claims were readjudicated 
by various rating decisions and supplemental statements of 
the case, the most recent of which was issued in March 2005.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the Veteran or the timing of these notices is 
harmless error.  The Veteran has been represented in the 
prosecution of these claims.  In an October 2005 Written 
Brief Presentation, the Veteran's accredited representative 
cited in full the applicable DC criteria for evaluating PTSD.  
In briefs before the Court, the Veteran's attorney has 
thoroughly briefed all issues being addressed by this 
decision, including obtaining remands for discussion of 
additional issues.  The Veteran's attorney did not argue any 
notice errors in the latest briefing before the Court.  

Given the extensive appellate record and legal 
representation, the Board finds that the Veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims and that any notice error has been 
rendered harmless at this point.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. The RO obtained all relevant medical 
records identified by the Veteran and her representative.  
The Veteran was also afforded several VA examinations to 
determine the nature and severity of her PTSD.  

The Board notes that, on September 28, 2009, the Board 
granted the Veteran attorney's motion for a 30-day extension 
of time to submit additional evidence.  That period of time 
has expired, and the Veteran's attorney has not requested an 
additional extension of time.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license for a 
"fishing expedition" to determine if there might 
be some unspecified information which could 
possibly support a claim.  In connection with the 
search for documents, the duty is limited to 
specifically identified documents that by their 
description would be facially relevant and 
material to the claim.

In this case, the RO has made all reasonable efforts to 
assist the Veteran in the development of her claims.  While 
the Veteran's attorney requested an extension of time to 
submit additional evidence, the attorney did not specify 
whether existing evidence was being obtained or whether new 
evidence was being generated.  While additional attempts to 
obtain information can always be undertaken, in light of the 
record, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

The Veteran was afforded several VA examinations to evaluate 
her PTSD, to include VA PTSD examination in October 2003.  
The Board acknowledges the passage of time since the last VA 
examination, but the evidence of record is also supplemented 
from findings in the VA clinical records which reflect 
clinical evaluations in March 2004, November 2004, February 
2005, June 2005 and July 2005 which the Board finds reflect, 
if anything, better psychiatric functioning.  In fact, in 
June and July 2005, the Veteran specifically denied having an 
anxiety disorder at all.

In proceedings before the Court, the Veteran's attorney did 
not argue that a new examination was warranted.  On review of 
the record, the Board finds no lay or medical evidence 
suggesting an increased severity of symptoms since the 
October 2003 VA examination to the extent of suggesting the 
possibility of a higher rating under the applicable rating 
criteria.  As such, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an effective date earlier than 
October 28, 1994, for the award of service connection for 
PTSD, is denied.

An initial disability rating greater than 50 percent for PTSD 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


